

	

		II

		109th CONGRESS

		1st Session

		S. 741

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2005

			

				Mr. Smith (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

			

		

		A BILL

		To provide for the disposal of certain Forest Service

		  administrative sites in the State of Oregon, and for other

		  purposes.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Oregon National Forest Administrative

			 Site Disposal Act

				.

		

			2.

			Disposal of administrative sites, National Forest System lands,

			 Oregon

			

				(a)

				Conveyance authority

				The Secretary of Agriculture (in this section referred to as the

			 Secretary) may sell or exchange, under such terms and conditions

			 as the Secretary may prescribe, any or all right, title, and interest of the

			 United States in and to the following National Forest System lands and

			 improvements thereon located in the Rogue River, Siskiyou, Siuslaw, Umpqua, and

			 Willamette National Forests in the State of Oregon:

				

					(1)

					Tract ror-a

					Star Gulch Complex, Jacksonville, Oregon, consisting of

			 approximately 2.25 acres in the north half of section 28, township 39 south,

			 range 3 west, Willamette meridian, and containing the Star Gulch complex

			 buildings of the Applegate Ranger District.

				

					(2)

					Tract ror-b

					Butte Falls Houses, Butte Falls, Oregon, consisting of

			 approximately 0.50 acres in the S1/2NE1/4 of section 10, township 35 south,

			 range 2 east, Willamette meridian, and containing those Forest lands in the

			 Butte Falls Ranger District associated with Butte Falls Houses.

				

					(3)

					Tract sis-a

					Old Agness Guard Station, Agness, Oregon, consisting of

			 approximately 2.5 acres in the SE1/4, NE1/4, Lot 14, of section 7, township 35

			 south, range 11 west, Willamette meridian, and containing those Forest lands in

			 the Gold Beach Ranger District and associated administrative buildings at the

			 Old Agness Guard Station.

				

					(4)

					Tract sis-b

					Chetco Ranger District Housing Complex, Brookings, Oregon,

			 consisting of approximately 1.5 acres in the SW1/4, Block 29, of section 5,

			 township 41 south, range 13 west, Willamette meridian, and containing the

			 Chetco Ranger District and the associated housing complex.

				

					(5)

					Tract sis-c

					Daycare center on Wallace Street in Gold Beach, Oregon,

			 consisting of approximately 0.25 acres.

				

					(6)

					Tract sis-d

					Powers South Work Center, Powers, Oregon, consisting of

			 approximately 1.59 acres in the east 1/2 of section 13, township 31 south,

			 range 12 west, Willamette meridian, and containing the South Compound site and

			 associated administrative buildings.

				

					(7)

					Tract siu-b

					Gardiner Administrative Site, Gardiner, Oregon, consisting of

			 approximately 3.4 acres in the NW1/4NE1/4 of section 22, township 21 south,

			 range 12 west, Willamette meridian, and containing the Gardiner Administrative

			 Site and the associated administrative buildings.

				

					(8)

					Tract siu-c

					Waldport Administrative Site, Waldport, Oregon, consisting of

			 approximately 6.65 acres in the SW1/4SW1/4 of section 19, township 13 south,

			 range 11 west, and the SE1/4SE1/4 of section 24, township 13 south, range 12

			 west, Willamette meridian, and containing the Waldport Administrative Site and

			 the associated administrative buildings.

				

					(9)

					Tract ump-a

					Roseburg Service Center Administrative Site, Roseburg, Oregon,

			 consisting of approximately 2.92 acres in the

			 NE1/4NW1/4 of section 20, township 27

			 south, range 5 west, Willamette meridian.

				

					(10)

					Tract ump-b

					Roseburg Powder House Administrative Site, Roseburg, Oregon,

			 consisting of approximately 1.34 acres in section 15, township 27 south, range

			 5 west, Willamette meridian.

				

					(11)

					Tract ump-c

					Brown Street Residence Administrative Site, Glide, Oregon,

			 consisting of approximately 2.35 acres in the

			 E1/2NW1/4 of section 19, township 26

			 south, range 3 west, Willamette meridian.

				

					(12)

					Tract wil-a

					Blue River Administrative Site, Blue River, Oregon, consisting of

			 approximately 31.91 acres in the SW1/4S1/2 of section 28, township 16 south,

			 range 4 east, Willamette meridian, and containing the upper portion of the Blue

			 River Ranger District Compound and the associated administrative

			 buildings.

				

					(13)

					Tract wil-b

					Hemlock Houses, Westfir, Oregon, consisting of approximately 6

			 acres in section 12, township 21 south, range 2 east, Willamette meridian, and

			 containing those lands in Lot 2 associated with the Hemlock Houses.

				

					(14)

					Tract wil-c

					Flat Creek Administrative Site, Oakridge, Oregon, consisting of

			 approximately 45 acres in the NW1/4 of section 14, township 21 south, range 3

			 east, Willamette meridian, and containing the Rigdon Ranger District Compound

			 and the associated administrative buildings.

				

					(15)

					Tract wil-d

					Subject to section 3, Rigdon Administrative Site, Oakridge,

			 Oregon, consisting of approximately 15 acres in the NE1/4NE1/4 of section 21,

			 township 21 south, range 3 east, Willamette meridian, and containing the Rigdon

			 Ranger District Compound and the associated administrative buildings.

				

					(16)

					Tract wil-f

					Cascadia Administrative Site, Sweet Home, Oregon, consisting of

			 approximately 15 acres in the SE1/4 of section 36, township 13 south, range 2

			 east, Willamette meridian, and containing the Cascadia Administrative Site and

			 the associated administrative buildings.

				

					(17)

					Tract wil-h

					Residence at 19 Osage Street, Sweet Home, Oregon, consisting of

			 approximately .07 acres.

				

					(18)

					Tract wil-i

					Residence at 940 3rd Avenue, Sweet Home, Oregon, consisting of

			 approximately 1.4 acres.

				

					(19)

					Tract wil-j

					Residence at 175 Hawthorne Street, Sweet Home, Oregon, consisting

			 of approximately .21 acres.

				

					(20)

					Tract wil-k

					Residence at 565 Parkside Drive, Mill City, Oregon, consisting of

			 approximately .30 acres.

				

					(21)

					Tract wil-l

					Residence at 571 Parkside Drive, Mill City, Oregon, consisting of

			 approximately .30 acres.

				

					(22)

					Tract wil-m

					Residence at 610 Parkside Drive, Mill City, Oregon, consisting of

			 approximately .30 acres.

				

					(23)

					Tract wil-n

					Residence at 658 Parkside Drive, Mill City, Oregon, consisting of

			 approximately .33 acres.

				

					(24)

					Tract wil-o

					Willamette National Forest Warehouse Administrative Site, Eugene,

			 Oregon, consisting of approximately 2.4 acres in the NW1/4SE1/4 of section 25,

			 township 17 south, range 4 west, Willamette meridian, and containing the

			 Willamette National Forest Warehouse Administrative Site and the associated

			 administrative buildings.

				

					(25)

					Tract wil-p

					Westfir Residences, Westfir, Oregon, consisting of approximately

			 20 acres in the NW1/4SW1/4 of section 8, township 21 south, range 3 east,

			 Willamette meridian, and containing those lands associated with the Westfir

			 Residences of a community nature.

				

				(b)

				Maps and correction authority

				The lands described in subsection (a) (other than in paragraphs

			 (9), (10), and (11) of such subsection) are depicted on maps entitled

			 Oregon Land Dispositions and dated June 30, 2003. The lands

			 described in paragraphs (9), (10), and (11) of such subsection, Tracts UMP-A,

			 UMP-B, and UMP-C, are depicted on the map entitled Umpqua National

			 Forest Land Dispositions and dated June 1, 2003. The maps shall be on

			 file and available for public inspection in the office of the Chief of the

			 Forest Service until such time as the lands are conveyed. The Secretary may

			 make minor corrections to the maps and may modify the descriptions in

			 subsection (a) to correct errors or to reconfigure the lands to facilitate

			 their conveyance.

			

				(c)

				Consideration

				

					(1)

					Authorized consideration

					Consideration for the conveyance of land described in subsection

			 (a) may include cash, land, including land with improvements constructed to the

			 specifications of the Secretary, or a combination thereof.

				

					(2)

					Conveyances to public entities

					The Secretary may convey, without consideration, to the State of

			 Oregon or a local government for public purposes any or all right, title and

			 interest of the United States in and to land described in subsection (a). The

			 conveyance of land without consideration under this paragraph shall be subject

			 to such terms, conditions, and restrictions as the Secretary considers

			 appropriate, and the Secretary shall include in the deed of conveyance a right

			 of the United States to reenter and take title to the land if the land is sold

			 or conveyed to another party or is devoted to a use other than the use for

			 which the land was conveyed.

				

					(3)

					Right of first refusal

					In the case of the land

			 described in paragraph (24) of subsection (a), Tract WIL-O, the Secretary shall

			 grant the Eugene Mission the first right to acquire the land in a direct sale

			 for market value.

				

				(d)

				Conveyance methods

				

					(1)

					In general

					The Secretary may convey land under subsection (a) at public or

			 private sale, including competitive sale by auction, bid, or otherwise, in

			 accordance with such terms, conditions, and procedures as the Secretary

			 determines will be in the best interests of the United States.

				

					(2)

					Solicitations of offers

					The Secretary may solicit offers for the conveyance of land under

			 subsection (a) on such terms and conditions as the Secretary considers

			 appropriate. The Secretary may reject any offer if the Secretary determines

			 that the offer is not adequate or not in the public interest.

				

					(3)

					Use of brokers

					The Secretary may use real estate brokers in the conveyance of

			 lands under subsection (a), and may pay appropriate commissions commensurate

			 with the prevailing rates in the area.

				

					(4)

					Relation to other conveyance authority

					In the case of the lands

			 described in paragraphs (17) through (23) of subsection (a), Tracts WIL-H

			 through WIL-N, the Secretary may convey the lands using the authority provided

			 by this section or using the pilot disposal authority otherwise available to

			 the Secretary.

				

				(e)

				Valuation

				Any appraisal considered necessary by the Secretary to convey

			 land described in subsection (a) shall conform to the Uniform Appraisal

			 Standards for Federal Land Acquisitions.

			

				(f)

				Cash equalization payments

				Notwithstanding any other provision of law, the Secretary may

			 accept a cash equalization payment in excess of 25 percent of the value of any

			 land conveyed by exchange under authority of subsection (a).

			

				(g)

				Deposit and treatment of proceeds

				The Secretary shall deposit the proceeds from the conveyance of

			 the land described in subsection (a) in the fund established under Public Law

			 90–171 (commonly known as the Sisk Act; 16 U.S.C. 484a). No

			 portion of the proceeds may be paid or distributed to the State of Oregon or a

			 county in the State under any provision of law, and the proceeds are not moneys

			 received from the National Forest for any purpose.

			

				(h)

				Use of deposited funds

				

					(1)

					Authorized uses

					Funds deposited pursuant to subsection (g) shall be available to

			 the Secretary, without further appropriation and until expended, for the

			 following purposes:

					

						(A)

						The acquisition of land and interests in land for inclusion in a

			 unit of the National Forest System specified in subsection (a).

					

						(B)

						The payment or reimbursement of costs incurred by the Forest

			 Service in processing and arranging conveyances under this section, including

			 the payment of real estate broker commissions authorized under subsection

			 (d).

					

						(C)

						The acquisition or construction of new facilities, or the

			 rehabilitation of existing facilities, in a unit of the National Forest System

			 specified in subsection (a).

					

					(2)

					Land acquisition

					The use of the land acquisition authority provided by paragraph

			 (1)(A) is subject to the following conditions:

					

						(A)

						The amount available for expenditure in each unit of the National

			 Forest System referred to in subsection (a) shall be equal to the amount

			 derived from the conveyance of land described in such subsection in that unit,

			 reduced by any costs incurred by the Forest Service in processing those

			 conveyances.

					

						(B)

						Funds derived from conveyances under this section may be used for

			 the acquisition of lands and interests in land in other units of the National

			 Forest System in Oregon if the Regional Forester for Region 6 agrees to such

			 use.

					

					(3)

					Administration of lands acquired by the United States

					Lands acquired by the Secretary under this subsection or acquired

			 by exchange under this section shall be managed in accordance with the Act of

			 March 1, 1911 (commonly known as the Weeks Act; 16 U.S.C. 480 et seq.), and

			 other laws and regulations pertaining to the National Forest System.

				

				(i)

				Departmental regulations

				The Agriculture Property Management Regulations shall not apply

			 to any action taken pursuant to this section.

			

				(j)

				Withdrawals and revocations

				

					(1)

					Public land orders

					Effective as of the date of the enactment of this Act, any public

			 land orders applicable to the land described in subsection (a) are revoked with

			 respect to that lands.

				

					(2)

					Withdrawal

					Subject to valid existing rights, land described in subsection

			 (a) are withdrawn from location, entry, and patent under the mining laws of the

			 United States.

				

			3.

			Land conveyance, portion of Rigdon Administrative Site,

			 Oakridge, Oregon, Tract WIL-D

			

				(a)

				Conveyance required

				The Secretary of Agriculture

			 shall convey, without consideration, to the City of Oakridge, Oregon (in the

			 section referred to as the City), all right, title, and interest

			 of the United States in and to the lower portion of the land described in

			 section 2(a)(15), Tract WIL-D, for the purpose of facilitating the

			 establishment of a timber museum on the conveyed land to be managed by the

			 Upper Willamette Pioneer Association.

			

				(b)

				Legal description

				The portion of Tract WIL-D to

			 be conveyed to the City under this section is located generally west of Rigdon

			 Drive, but the Secretary shall determine the exact acreage and description of

			 the land to be conveyed. The conveyed land may not include the five residential

			 properties on the upper portion of Tract WIL-D, generally located northeast of

			 the intersection of Highway 58 and Rigdon Drive.

			

				(c)

				Condition of conveyance

				As a condition of the

			 conveyance under this section, the City and the Upper Willamette Pioneer

			 Association shall agree to honor the life and contributions of Loran L.

			 Stub Stewart with an appropriate display in the museum

			 established on the conveyed property.

			

			4.

			Boundary adjustment, Rogue-Umpqua Divide Wilderness,

			 Oregon

			

				(a)

				Boundary adjustment

				The Rogue-Umpqua Divide wilderness boundary, as established by

			 the Oregon Wilderness Act of 1984 (Public Law 98–328; 98 Stat. 273; 16 U.S.C.

			 1132 note) and approved by the Forest Service on May 4, 1987, is adjusted as

			 depicted on the map entitled Rogue-Umpqua Divide Wilderness Boundary

			 Modification and dated May 6, 2003. The adjustment is more fully

			 described as follows:

				

					(1)

					Beginning at township 30 south, range 3 east, Willamette base and

			 meridian, from Angle Point 927 of the legal boundary description monumented

			 with a 2 inch diameter brass cap, set in cement, marked USDA FOREST

			 SERVICE AP 927 2001.

				

					(2)

					Thence north 63°39´34´´ east, 3700.00 feet to new Angle Point

			 927B.

				

					(3)

					Thence south 84°20´00´´ east, 360.00 feet to new Angle Point

			 927C.

				

					(4)

					Thence on a line northeasterly, approximately 330 feet, to

			 original Angle Point 928, which is monumented with a 1–1/2 inch diameter

			 aluminum cap, on a 5/8 inch diameter rod driven flush with the ground, marked

			 AP 928 1999.

				

					(5)

					Thence north 23°00´00´´ west, 175.00 feet to new Angle Point

			 928A.

				

					(6)

					Thence on a line northeasterly, 1260 feet, more or less, to

			 original Angle Point 929, which is described in the legal boundary description

			 as A high point on a ridge in section 7, township 30 south,

			 range 3 east, Willamette base and meridian, with an elevation of approximately

			 4150 feet.

				

				(b)

				Map

				The map referred to in subsection (a) shall be on file and

			 available for public inspection in the office of the Chief of the Forest

			 Service. The Secretary of Agriculture may correct technical errors in the map

			 and legal description specified in subsection (a).

			

